DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
	The declaration submitted on December 22, 2020 includes a plurality of errors. The following error is an error that can be corrected by reissue:  “it was not necessary to limit the mat to have a first “lowermost” layer (only a first “lower” layer)”.

Claim Rejections - 35 USC § 251
Claims 1-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 1-25 as amended on December 22, 2020 are broader than claims 1-18 as patented. 
Amended claim 1 has changed “lowermost” to “lower” in line 2; deleted “consisting of” in lines 2 and 4”; deleted “is superposed to, and” in line 6; deleted “a third layer” in line 10; deleted “and interlocks with the slivers” and “to provide a mechanical interlock with the slivers of the second layer”. 
Claim 11 includes the same changes as claim 1.
Claim 16 includes the same changes as claim 1.
Therefore step 1 of the three-step test is met for claims 1-14 and 16-25.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”
During the prosecution of the 094 patent, the Examiner rejected that claims as being anticipated by Oltmans, obvious over Egan and Lignier and Starks and Yoon, obvious over Motz and Rook and Raviv.  The Applicant responded with arguments and amendments.  The Applicant amended the claims as follows:
1. (Currently amended) An erosion-preventing laminate mat comprising: 
a first, lowermost layer consisting of slivers of a natural material, the slivers of natural material tangled with each other to form a first felt-like mat; 
a second layer consisting of slivers of a synthetic material, the slivers of synthetic material tangled with each other to form a second felt-like mat; and
the second layer is superposed to, and contacts the first layer such that the slivers of the first layer and the slivers of the second layer engage and intermesh with each other at an interface of the first layer and the second layer to provide a mechanical interlock between the first layer and the second layer.

The other independent claims were similarly amended. Further, the Applicant argued that the prior art failed to meet the claim limitations. Specifically, the Applicant argued: 
“n advantage of the invention recited in claim 1 is that it provides a simple, low-cost erosion-preventing mat. The mat includes a first layer consisting of slivers of a natural material tangled with each other to form a first felt-like mat, and a second layer consisting of slivers of a synthetic material tangled with each other to form a second felt-like mat, the first and second layers contacting each other such that the slivers of the first layer and the slivers of the second layer engage and intermesh with each other at an interface to provide a mechanical interlock between the first and second layers. No other attachment mechanism is required or claimed.
In contrast, Oltmanns discloses a mat comprised of two layers: “in particular a layer of coarse fibers and a layer of fine fibers.” Oltmanns goes on to state that, rather than attaching the layers to each other by intermeshing of the fibers, “[t]he layer of fine fibers is bonded to the coarse fiber layer by threading in the form of felt strands through the coarse fiber layer, so that the felt strands form on the free surface of the coarse fiber layer a layer of coarse fibers. 
See SN 15/467,516, Remarks of April 12, 2018 at p. 9

Further, the Applicant argued:
It is asserted that Egan discloses a layered mat, Lignier discloses a lowermost layer of coconut fibers, and Stark teaches a geonet comprising "slivers (woven strands) of synthetic material," making it would be obvious to arrive at the claimed invention. For the following reasons, the claims as amended are not rendered obvious by this proposed combination of references, both because the references are not properly combinable, and because if combined, they would not meet the terms of the claims as amended. 
Egan discloses an interconnected block system in which a matrix 22c, which is a geocomposite including a geogrid or the like bonded to a double-sided drainage composite4 is mechanically attached to a tied block mat. This structure is defined further as "a double-sided drainage net comprising upper and lower geotextiles 45, 46 with an intermediate layer of geonet 48 sandwiched therebetween. It is not possible to attach the drainage net 45, 46, 48 to the matrix 22c by "bonding" to a layer consisting of slivers of a synthetic material. Therefore, the Egan structure cannot be modified in the manner proposed, and the rejection of these claims on this basis should be withdrawn. 
Further, neither Lignier nor Stark discloses the claimed laminate structure with the mechanical interlock achieved by the slivers of contacting layers. Accordingly, the proposed combination of references would not meet the terms of the claims as amended. Therefore, the rejection of the claims on this basis should be withdrawn.
See SN 15/467,516, Remarks of April 12, 2018 at pp. 10-11.
	
	After the amendments and arguments, the Examiner issued a final Office action, in which the claims were rejection as being anticipated by Motz and obvious over Oltmanns in view of Marsh and Egan and Motz in view of Raviv. Claim 22 was indicated as allowable and claims 4-6, 15-18, 24, 25 and 27 were objected to has being dependent upon a rejected base claim.
	In response to the final Office action, the Applicant amended claim 1 to add the limitations of claim 4 into claim 1 and amended claim 14 to include the limitations of claim 15 and amended claim 23 to add the limitations of claim 24.
	The Examiner issued a Quayle action which required new drawings. 

Therefore, the Patent Owner amended patented claims 1, 11 and 16 to add the limitations “consisting of” for the first and second layers and “the second layer is superposed to, and contacts the first layer such that the slivers of the first layer and the slivers of the second layer engage and intermesh with each other at an interface of the first layer and the second layer to provide a mechanical interlock between the first layer and the second layer” and “a third layer of an open mesh, wherein the third layer is above the second layer such that the open mesh engages and interlocks with the slivers of the second layer to provide a mechanical interlock with the slivers of the second layer to maintain the first layer and the second layer in place when the mat is placed on a surface” which were added to the claims during prosecution to overcome the prior art of record and argued as defining over the prior art of record.
Therefore, the newly presented claims must include the limitations which were added and argued during the prosecution.  Claims 1-14 and 16-25 fail to disclose any of the limitations added to the claims to make them allowable.   
  
Therefore, the following limitations are limitations which are considered surrendered subject matter:
“consisting of” for the first and second layers 
“the second layer is superposed to, and contacts the first layer such that the slivers of the first layer and the slivers of the second layer engage and intermesh with each other at an interface of the first layer and the second layer to provide a mechanical interlock between the first layer and the second layer” 
“a third layer of an open mesh, wherein the third layer is above the second layer such that the open mesh engages and interlocks with the slivers of the second layer to provide a mechanical interlock with the slivers of the second layer to maintain the first layer and the second layer in place when the mat is placed on a surface” 
The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 1, 11, 16 are being broadened to omit the surrendered subject matter.  Claims 1, 11 and 16 include some of the details of the surrendered subject matter and eliminate some of the details of the surrendered subject matter.
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
In claims 1, 11, 16, 23 and 24, the Applicant eliminated the requirement that the first and second layers “consist of” natural material/synthetic material respectively, and eliminated that the open mesh layer above the second layer “interlocks with the slivers of the second layer to provide a mechanical interlock with the slivers of the second layer”.
Therefore, the third step of the analysis does not need to be performed for claims 1-25
Therefore, claims 1-14 and 16-25 improperly recapture surrendered subject matter.

Claims 1-14 and 16-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oltmans (FR2261873) in view of Egan et al. (US 5,911,539) 
Regarding claims 1, 23, 24 and 25, Oltmans discloses an erosion-preventing laminate mat comprising: a first, lower layer of slivers of a natural material (coconut fibers 2); a second layer of slivers of a synthetic material, the slivers of synthetic material tangled with each other to form a second felt-like mat; the second layer is superposed to, and contacts the first layer (Fig.; abstract; paragraphs 8, 9, and 16 of the translated specification).
Oltmanns fails to disclose the slivers of first layer tangled with each other to form a first felt-like mat; the slivers of the second layer tangled with each other to form a second felt-like mat; and the slivers of the first layer and the slivers of the second layer engage and intermesh with each other at an interface of the first layer and the second layer to provide a mechanical interlock between the first layer and the second layer.  Marsh teaches the slivers of a first layer (bottom layer of mat 22 as shown in Fig. 2) tangled with each other to for a first felt-like mat; the slivers of a second layer (top layer of mat 22 as shown in Fig. 2) tangled with each other to form a second felt-like mat; and the slivers of the first layer and the slivers of the second layer engage and intermesh with each other (mechanically interlocked fibers 28) at an interface of the first layer and the second layer to provide a mechanical interlock between the first layer and the second layer (Fig. 2; col. 3,lines 3 - 29) to produce an integral mat member.  
It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Oltmanns with the intermeshed first layer and second layer as taught by Marsh to produce an integral mat of high strength.
Oltmanns fails to disclose that the open mesh is located above the second layer. Egan discloses an erosion-preventing laminate mat with a first lower layer (46); a second layer (48) and an open mesh (45) above the second layer and engages the second layer (Fig. 4).
It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Oltmanns with the open mesh upper layer to produce an integral mat of high strength.

Regarding claim 2, Oltmanns as modified discloses the laminate mat of claim 1. Eagan further discloses that the synthetic material of the second layer (48) continues to hold moisture adjacent the surface after decomposition of the first layer (Fig. 4). Examiner notes that Egan teaches the structural elements and the relative positioning of the structural elements with respect to each other as recited in the claim and, therefore, the apparatus as disclosed by Egan reads on the claim limitations.
Regarding claims 4 and 5, Oltmanns as modified discloses the laminate mat of claim 1. Oltmanns further discloses the natural material is excelsior comprising coconut fibers (2) and the synthetic material is a plastic (polypropylene) (abstract; paragraphs 9 and 16).
Regarding claim 6, Oltmanns as modified discloses the laminate mat of claim 1. Egan further discloses a third layer of a tied block mat (sheet material matrix 22 carrying a plurality of block members 28) (Figs. 1 and 4; col. 12, lines 7 - 9).
Regarding claim 7, Oltmanns as modified discloses the laminate mat of claim 6. Egan further discloses the third layer (22) is a mat above the open mesh (45), the open mesh is a mat above the second layer (48), and the second layer is a mat above the first layer (46); wherein the third layer holds the first layer, the second layer, and the open mesh in place on the surface (33) (Fig. 4).
Regarding claim 8, Oltmanns as modified discloses the laminate mat of claim 6. Egan further discloses the tied block mat (22) includes a plurality of concrete blocks (28) attached to and interconnected by a mesh (matrix 22; geogrid matrix 22c) (Figs. 1 and 4; col. 12, lines 7 - 9; col. 13, lines 6 - 8).
Regarding claim 9, Oltmanns as modified discloses the laminate mat of claim 8. Egan further discloses the concrete blocks (28) are spaced from each other and the mesh is a geogrid (22c) (Figs. 1 and 4).
Regarding claim 10, Oltmanns as modified discloses the laminate mat of claim 9. Egan further discloses the blocks (28) are shaped to permit the laminate to be formed in a roll (Fig. 1).
Regarding claims 11-14, it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to place the erosion-preventing laminate of claims 1-10 on a surface.
Regarding claims 16-18, it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to form the erosion-preventing mat of claims 1-10.
Regarding claim 20, Oltmanns as modified discloses the laminate mat of claim 1. Egan further discloses that the first layer contacts a surface on which the mat is placed (Fig. 4).
Regarding claims 21 and 22, Oltmanns as modified discloses the laminate mat of claim 7. Egan further discloses that it is known to use the system to allow for revegetation (col. 18, line 46-col. 19, line 12).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otlmanns in view of Marsh and Egan as applied to claim 1 above, and further in view of Yoon et al. (KR 20050019161).  
Regarding claims 3 and 19, Oltmanns as modified discloses the laminate mat of claim 1. Oltmanns as modified does not disclose that the open mesh is a leno weave.  Yoon teaches a geotextile comprising a leno weave (abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the third layer comprising a geotextile material as disclosed by Egan with the leno weave as taught by Yoon to form a strong and durable layer.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geotextile material as disclosed by Egan with the leno weave as taught by Yoon to form a strong and durable layer. 
Regarding claim 19, the Applicant provides support for the term “netting material” in col. 4, lines 16-18. In col. 4, lines 16-18 in which the Applicant discloses a leno weave. Therefore, the teaching of Yoon for a geotextile leno weave meets the limitation of a netting material.



	
Allowable Subject Matter
Claim 15 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chenoweth, Slayter, Condie, Whitaker, Lancaster, Carpenter, Livingston, Brown, Owings, Lamberton, Meyer, Nadeau, Spittle and Yeo disclose erosion control mats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: /CSW/ /E.D.L/                              SPRS, Art Unit 3993